                                           Case 4:20-cv-05504-JST Document 57 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     APPLE INC.,                                        Case No. 20-cv-05504-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                  v.                                        DENYING IN PART DEFENDANT
                                   9
                                                                                            KOSS CORPORATION’S
                                  10     KOSS CORPORATION,                                  ADMINISTRATIVE MOTION FOR
                                                                                            LEAVE TO FILE UNDER SEAL
                                                        Defendant.
                                  11
                                                                                            Re: ECF No. 46
                                  12
Northern District of California
 United States District Court




                                  13           Defendant Koss Corporation moves to file under seal: (1) its motion to enforce this Court’s

                                  14   stay and preliminarily enjoin arbitration filed by Plaintiff Apple, Inc., (2) Exhibit A, Request for

                                  15   Arbitration filed by Claimant Apple Inc., and (3) Exhibit B, Reporter’s Transcript of Zoom

                                  16   Proceedings. ECF No. 46. Both Koss and Apple have submitted declarations in support of Koss’s

                                  17   motion to seal. See ECF Nos. 46-1, 50, 51. The Court with grant the motion in part and deny it in

                                  18   part.

                                  19           A party seeking to seal a document filed with the court must (1) comply with Civil Local

                                  20   Rule 79-5 and (2) rebut the “strong presumption in favor of access” that applies to all documents

                                  21   other than grand jury transcripts or pre-indictment warrant materials. Kamakana v. City and

                                  22   County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quotation marks and citation omitted).

                                  23   With respect to the first prong, Local Rule 79-5 requires, as a threshold, a request that (1)

                                  24   “establishes that the document, or portions thereof, are privileged, protectable as a trade secret or

                                  25   otherwise entitled to protection under the law” and (2) is “narrowly tailored to seek sealing only of

                                  26   sealable material.” Civil L.R. 79-5(b). An administrative motion to seal must also fulfill the

                                  27   requirements of Civil Local Rule 79-5(d).

                                  28           Koss offers no reason for why its entire motion and related exhibits should be sealed other
                                           Case 4:20-cv-05504-JST Document 57 Filed 01/15/21 Page 2 of 2




                                   1   than that the documents have “been designated by Koss as confidential.” ECF No. 46-1 at 2. At

                                   2   least Exhibit B – a transcript of this Court’s November 4, 2020 public hearing – is not sealable.

                                   3   On the other hand, Apple’s declarations in support of Koss’s motion to seal identify limited

                                   4   portions of the motion to be sealed. ECF No. 50 at 2-4; ECF No. 51 at 2-3. Apple seeks to seal

                                   5   the portions of the motion that pertain to the parties’ confidentiality agreement and pending

                                   6   arbitration, ECF No 40 at 2, which the parties have “contractually agreed to keep . . .

                                   7   confidential,” ECF No. 51 at 3.

                                   8           The Court finds good cause for sealing the portions of the motion identified by Apple as

                                   9   relating to the parties’ confidentiality agreement and pending arbitration. The Court therefore

                                  10   grants Koss’s motion to seal with regard to the limited portions of the motion referenced by Apple

                                  11   – Page 1, lines 4-5; Page 1, lines 26-27; Page 2, lines 1-6; Page 2, line 11; Page 3, lines 13-16;

                                  12   Page 3, lines 18-22; Page 4, lines 15-16; Page 4, lines 23-27; Page 5, line 18; Page 7, lines 15-16;
Northern District of California
 United States District Court




                                  13   Page 7, line 21; Page 9, lines 1-5; Page 9, lines 22-23 – and Exhibit A, Request for Arbitration

                                  14   filed by Claimant Apple Inc. Koss’s motion for leave to seal is otherwise denied.

                                  15           Koss is ordered to file a redacted version of its motion to enforce this Court’s stay and

                                  16   preliminarily enjoin arbitration filed by Plaintiff Apple, Inc. within seven days of the issuance of

                                  17   this order.

                                  18           IT IS SO ORDERED.

                                  19   Dated: January 15, 2021
                                                                                        ______________________________________
                                  20
                                                                                                      JON S. TIGAR
                                  21                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
